DETAILED ACTION
The present application has been made of the record and currently claims 1-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied language such as “One or more of the specific embodiments discloses herein may include” and should be removed.  
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tubular housing”, “each of the plurality of recesses comprises a sheet of metal”, and “conduits” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, the limitation “each of the plurality of recesses comprises a sheet of metal” is unclear based on the drawings and specification and claim 1 from which claim 11 depends. 
It appears as though applicant is attempting to further define what the cover is made of and how its positioned. 
Claim 1 discloses that the “cover positioned over at least a portion of the conduits” and claim 11 discloses “plurality of recesses comprises a sheet of metal”, where it appears applicant is attempting to claim that the cover is a sheet of metal that is positioned within the plurality of recesses, but the metes and bounds are not clearly defined as currently written.
To proceed with prosecution, examiner will interpret the cover as comprising a sheet of metal positioned within the plurality of recesses.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begley et al. (U.S. Patent No. 9,624,735).
Claim 1, as best understood, Begley discloses:
A slip-on splice cage for conduits and filters (see annotated Figs. 14-15 below), comprising: 
a tubular housing (considered as 110 in Figs. 14-15) adapted to be positioned around a tubular portion of a well string (see Col. 6, Lines 11-15, where all interconnections comprise tubes), 
wherein the tubular housing comprises: 
one or more channels adapted to receive the conduits (see annotated Fig. 14) and 
at least one hole (see annotated Fig. 14) positioned adjacent to each of the opposite ends of the tubular housing; and 
a cover (see annotated Fig. 10) positioned over at least a portion of the conduits.


    PNG
    media_image1.png
    805
    793
    media_image1.png
    Greyscale


	Claim 5, Begley discloses:
The slip-on splice cage of claim 1, wherein each of the opposite ends of the tubular housing comprise two beveled ends (see annotated Fig. 15 above hereinafter) .

	
Claim 6, Begley discloses:
The slip-on splice cage of claim 1, wherein each of the opposite ends of the tubular housing comprise two beveled ends (see annotated Fig. 14).
	
	Claim 7, Begley discloses:
The slip-on splice cage of claim 6, wherein one of the one or more slots lines up with one of the one or more channels (see annotated Fig. 15).

	Claim 8, Begley discloses:
The slip-on splice cage of claim 1, wherein the cover is adapted to receive one or more fasteners (see annotated Fig. 14).

Claim 9, Begley discloses:
The slip-on splice cage of claim 1, wherein the cover is removably attached to the tubular housing (compare Figs. 14 and 15 where the cover is removably attached).

	Claim 10, Begley discloses:
The slip-on splice cage of claim 1, wherein the tubular housing further comprises a plurality of recesses (considered as 130 and 132 in Fig. 15) formed on the outer surface of the tubular housing. 

	Claim 12, Begley discloses:
The slip-on splice cage of claim 10, wherein the cover is positioned within the plurality of recesses formed in the outer surface of the tubular housing so as to be flush within the outer surface of the tubular housing (see annotated Figs. 14-15 where the cover is positioned within the recesses on the outer surface of the tubular housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morrision (WO-9108374) in view of Chiverton (WO-2021174313).
In regards to claim 1, Morrison discloses a slip-on splice cage (see Figs. 9 and 10), for conduits and filters, comprising: 
a tubular housing (considered as the entire cage) adapted to be positioned around a tubular portion of a well string (it is inherent that this would be capable of receiving a tube; see Fig. 1, element 2. for illustrative purposes), 
wherein the tubular housing comprises: 
one or more channels (considered as 20’ in Fig. 9 where the is one channel) adapted to receive the conduits (see Fig. 9, since there is one channel, only one conduit would be required), and 
a cover (considered as 12’ in Fig. 10) positioned over at least a portion of the conduits (it is inherent that the cover portion will be cover a portion of the conduit), 
but does not disclose at least one hole positioned adjacent to each of the opposite ends of the tubular housing. 
However, Chiverton discloses a similar device comprising through holes (considered as 214 in Fig. 7) in which grub screws can be fitted which allows the device to be fitted over the tubed and in secured in place by tightening the grub screws against the outer surfaces of the tubing.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the tubular housing of Morrision with the provision of through-holes fitted for grub screws and grub screws on the outer ends of the tubular housing to allow the securement of the tubular housing to the conduit because Chiverton discloses that the combination of grub screws and through holes allows the device to be fitted over the tube and in secured in place by tightening the grub screws against the outer surfaces of the tubing (see paragraphs 0064 and 0088). 

In regards to claim 2, Chiverton further discloses:
The slip-on splice cage of claim 1, wherein the at least one hole comprises threading (it is inherent that the holes would require threading for a screw; see paragraph 0020, where the holes are fitted with grub screws). 

	In regards to claim 3, Chiverton further discloses:
The slip-on splice cage of claim 2, wherein the at least one hole comprising threading is adapted to receive a screw (see paragraph 0020, where the holes are fitted for grub screws).

	In regards to claim 4, Chiverton further discloses:
The slip-on splice cage of claim 3, wherein the screw comprises a grub screw (see paragraph 0020).

	In regards to claim 5, Morrision further discloses:
The slip-on splice cage of claim 1, wherein each of the opposite ends of the tubular housing comprise two beveled ends (see annotated Fig. 9 below).


    PNG
    media_image2.png
    523
    832
    media_image2.png
    Greyscale


	In regards to claim 6, Morrision further discloses:
The slip-on splice cage of claim 5, wherein each of the two beveled ends comprise one or more slots (see annotated Fig. 9 above hereinafter).

	In regards to claim 7, Morrision further discloses:
The slip-on splice cage of claim 6, wherein one of the one or more slots lines up with one of the one or more channels (the slots and channels are all going along the axial direction).

	In regards to claim 8, Morrision further discloses:
The slip-on splice cage of claim 1, wherein the cover is adapted to receive one or more fasteners (see annotated Fig. 10 above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Begley as applied to claim 10 above.
	In regards to claim 11, as best understood, Begley discloses:
The slip-on splice cage of claim 10, where the cover is a sheet and is comprised in each of the plurality of recesses (see annotated Fig. 15 where the cover is in each of the recesses), 
but does not explicitly disclose the cover is made of sheet metal. 
However, Begley discloses that the material used for the cover is made of a tough, resilient, abrasive and impact resistance material such as the material known as Twintex, Aramid, polycarbonate, etc (see Col. 6, Lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use sheet metal for the cover of Begley because sheet metal has known advantages such as being cost-effective, strong and durable, malleable, resistant to corrosion and moisture, and low weight (see https://www.samin.com.au/sheet-metal-fabrication/).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alberts (EP-1616377) discloses a similar device comprising a cage with one or more channels adapted to receive conduits.
 Kirk (U.S. Patent No. 9,470,047) discloses a similar device comprising a cage with beveled ends and a cover. 
Deville et al. (WO-2017213726) discloses a similar device comprising a cage with one or more channels adapted to receive conduits and a cover.
Nicoli (U.S. PGPub No. 2022/0042623) discloses a protection apparatus for conduits. 
Additional references can be found in the PTO-892 similar to the aforementioned ones. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679